Title: To Thomas Jefferson from Edward Savage, 10 March 1803
From: Savage, Edward
To: Jefferson, Thomas


          
            Sir 
                     
            New York March 10—1803
          
          your favour of the 4th. is Just Come to hand. the miscarriage of Several Papers appears very Extraordinary, I am very Shure of Enclosing to you a Discription of the mountain Ram, and one of my proposals for Publishing by Subscription a print Representing the Declaration of Independence.
          I put up at the Same time a packet containing thirty Proposals and twenty three Recipts fill’d up and Signed, Except a Blank for the Subscribers Name, it was Directed to Mr Foster—which he Sayes he never Recd neither Could he find them in the office in Washington. I Beg’d of Mr Foster when he Receved them to give them to the Doorkeepers of Congress Supposing Some of the Gentlemen would be pleased to Encourage the work.
          I now take the Liberty to Enclose to you Sir the Discription of the Mountain Ram and one of my Proposals, I am very sorry that you have had So much trouble in Consequence of not Receving the papers at first
          I am Sir with Great Esteeme your very Humble Sevt.
          
            Edward Savage
          
          
            Mr Foster as he pass’d throw this City inform’d me, that you had not Recd your Proposal,
          
        